Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on March 9, 2021. Claims 1-25 are cancelled. Claims 26-46 are now pending in the application.
	
Response to Amendment/Arguments
3.	Applicant’s amendment/arguments filed on 03/09/2021 are acknowledged. With respect to the rejections of claims 26-16 under 35 U.S.C. 102(a)(2), the applicant’s outstanding amendment/arguments (see REMARKS, pages 7-9) have been fully considered and are persuasive. Accordingly, the previous office action sent on 10/09/2020 has been withdrawn.

Allowable Subject Matter
4.	Claims 26-46 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The Applicants’ amendment/arguments in the outstanding response filed 03/09/21 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed non-transitory computer-readable medium (claim 26) and wireless communication apparatus (claim 39), comprising, among other ... ; determine, at the physical layer, the PUSCH trigger B has not been received prior to expiration of a PUSCH validity timer, wherein the wireless communication device is not to perform the PUSCH transmission based on the determination; and start, at a medium access control ‘MAC’ entity, one or more discontinuous reception ‘DRX’ timers based on the determination that the PUSCH trigger B has not been received prior to the expiration of the PUSCH validity timer.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 27-30 and 40-46.
The prior art of record also fails to fairly show or suggest the claimed wireless communication apparatus (claim 31), comprising, among other limitations, the novel and unobvious limitations as “ ... ; monitor, at a physical layer, of the wireless communications apparatus, for a PUSCH trigger B for a PUSCH transmission before expiration of a PUSCH validity timer; determine, at the physical layer, the PUSCH trigger B has not been received, wherein the wireless communication apparatus is not to perform the PUSCH transmission based on the determination that the PUSCH trigger B has not been received; and ... to store an indication of a duration of the PUSCH validity timer.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 32-38.

5. 	References U.S. 9,839,011; U.S. 9,860,880 and U.S. 10,455,570 are cited because they are put pertinent to improve the control information’s transmission in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


April 19, 2021